                                   STATEMENT OF FACTS

        On or about April 17, 2019, members of the United States Park Police (USPP) executed a
District of Columbia Superior Court search warrant, number 2019CSW2028, at the residence
located at 3425 Croffut Place, S.E., Apartment #203, Washington, D.C.

An individual later identified as Jermaine Jackson (Defendant Jackson) was the sole occupant of
the apartment. A search of the residence was conducted and yielded the following: a black in color
Glock 23 loaded with one (1) round of .40 caliber ammunition in the chamber, a drum magazine
loaded with twenty (20) rounds of .40 caliber ammunition, approximately 498.8 grams of
marijuana, twenty-four (24) tablets of MDMA (ecstasy), approximately 123.1 grams of crack
cocaine, a marijuana plant, three (3) additional handgun magazines, approximately fifty-seven (57)
rounds of additional .40 ammunition, approximately fifteen (15) .45 caliber rounds of ammunition,
one (1) round of .9 millimeter ammunition, and a total of $640.00 U.S. currency. Mail matter in
Defendant Jackson’s name with the listed address of the Target Residence was also found in the
apartment. The majority of narcotics together with a wallet that contained the defendant’s
identification was recovered from a drawer in the kitchen. The defendant was placed under arrest.
A portion of the crack cocaine field tested positive for cocaine base and a portion of the marijuana
field tested positive for THC. The approximate weight of the narcotics recovered indicated that
the drugs were going to be sold to others rather than used exclusively by the defendant.
        The firearm recovered was a black in color Glock 23, .40 caliber semi-automatic pistol and
loaded with one (1) round in the chamber and twenty (20) rounds in a “drum” magazine. To the
best of the undersigned officer’s knowledge, the defendant has previously been convicted of a
crime punishable by imprisonment for a term exceeding one year. A criminal history check of the
defendant through the National Crime Information Center confirmed that the defendant had a prior
felony conviction in the Superior Court of the District of Columbia, Criminal Case No.1998-FEL-
004780. Before filing this complaint, the officer reviewed at least one computer print-out of the
defendant’s criminal history and it showed that the defendant had been convicted of such crime.
There are no firearm manufacturers in the District of Columbia.




                                                     _________________________________
                                                     DETECTIVE WAYNE HUMBERSON
                                                     UNITED STATES PARK POLICE


SWORN AND SUBSCRIBED BEFORE ME ON THE _____ DAY OF APRIL, 2019.


                                                     ___________________________________
                                                     DEBORAH A. ROBINSON
                                                     U.S. MAGISTRATE JUDGE
